RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recite the limitation “the two distinct components" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 contains the limitation “at least two distinct components”. Claims 3-4 should be amended to be consistent with the language of claim 1 since “two components” is significantly different in scope than “at least two components”.
Claim 12 is rejected as being dependent on claim 4.
Claim 13 recites the limitations “the first thermoplastic material” and “the second thermoplastic material” in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The limitation “for three dimensional printing” is a statement of intended intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
In the absence of teachings in the prior art to the contrary, the Examiner’s position is that the particulates in the cited references below would be usable in three dimensional printing as claimed.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-11, 13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinoni et al. (U.S. App. Pub. No. 2011/0052927) in view of Fruth et al. (U.S. App. Pub. No. 2011/0143108).
Regarding claims 1-2, Martinoni et al. teaches a powder composition for making manufactured articles using a powder composition including one or more branched polymers. (Abstract). Martinoni et al. teaches that the powder may be formed into pellets (par. [0094]) and that the powder may include two or more different polymer materials within the particles as a mixture thereof. (par. [0042]). 
With respect to the limitation “for three dimensional printing”, as mentioned above, it is the Examiner’s position that the powder material of Martinoni et al. would be usable “for three dimensional printing” as claimed. In addition, the selective laser sintering process disclosed in Martinoni et al. would meet the limitation of a “thee dimensional printing” as it is a process involving deposition and sintering of a powder material for forming a three dimensional structure.

Martinoni et al. does not teach a ratio of the length and diameter of the powder in the range claimed.
Fruth et al. teaches a shaped body made from interconnected layer of fibers in a solid freeform fabrication or rapid prototyping process. (Abstract). Fruth teaches that the fibers have diameter to the average length of the fiber is between 0.1 to 1000. (par. [0018]). Fruth et al. teaches that by using particles having a fiber/elongated morphology as opposed to spherical morphology, the shaped body can be produced with precise dimensions in a cost-efficient manner and that the fibers being connected to one another improves the mechanical bonding between the fiber pieces. (par. [0015]-[0019]).
It would have been obvious to one of ordinary skill in the art to use a powder material have the morphology disclosed in Fruth et al. in the disclosure of Martinoni et al.
One of ordinary skill in the art would have found it obvious to use an elongated/fiber shaped particle in view of the advantageous mechanical and production features the morphology offers over regular spherical particles as disclosed in Fruth et al.

With respect to the limitation “an average cross-sectional diameter ranging 10-250 microns”, Martinoni et al. teaches that the diameters of the particles should be less than 150 microns. (par. [0078]). Furthermore, Fruth et al. teaches that the diameter of the fibers should be between 0.01 to 0.5 mm. (par. [0050]). It would have been obvious to one of ordinary skill in the art to optimize the diameter or cross-section of the powder material based one the teachings of the prior art in order to benefit from the advantages of elongated morphology disclosed in Fruth et al. at par. [0015]-[0019].

Regarding claim 4, the two polymer materials would have different mechanical and processing properties.
Regarding claims 5-10, the branched polymer materials include branched thermoplastic semi-crystalline polyamides such as Nylon-11 and Nylon-12. (par. [0039] and [0046]).
Regarding claim 11, the powders may further include additives. (par. [0042]).
Regarding claim 13, the use of different polyamide materials would result in a composition having different crystallization temperatures such that one peak crystallization temperature would be higher than the other.
Regarding claims 15 and 20, the powder of Martinoni et al. is useful for selective laser sintering involving melting the powder and forming an object. (par. [0003]).
Regarding claims 16-18, the particles of Martinoni et al. materials include branched thermoplastic semi-crystalline polyamides such as Nylon-11 and Nylon-12. (par. [0039] and [0046]).
Regarding claim 19, the particles may include additional additives. (par. [0042]).

Claims 1-4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita et al. (U.S. Pat. No. 6,239,215) in view of Fruth et al. (U.S. App. Pub. No. 2011/0143108).
Regarding claims 1-3, Morita et al. teaches a powder composition comprising multilayer particles wherein the particles have at least one inner layer that has a glass transition temperature of not over 20oC and an outermost layer having a glass transition temperature of not less than 60oC. (Abstract). The powder therefore comprises two distinct components as claimed that are compositionally and structurally different.
With respect to the limitation “for three dimensional printing”, as mentioned above, it is the Examiner’s position that the powder material of Morita et al. would be usable “for three dimensional printing” as claimed.

Fruth et al. teaches a shaped body made from interconnected layer of fibers in a solid freeform fabrication or rapid prototyping process. (Abstract). Fruth teaches that the fibers have diameter to the average length of the fiber is between 0.1 to 1000. (par. [0018]). Fruth et al. teaches that by using particles having a fiber/elongated morphology as opposed to spherical morphology, the shaped body can be produced with precise dimensions in a cost-efficient manner and that the fibers being connected to one another improves the mechanical bonding between the fiber pieces. (par. [0015]-[0019]).
It would have been obvious to one of ordinary skill in the art to use a powder material have the morphology disclosed in Fruth et al. in the disclosure of Morita et al.
One of ordinary skill in the art would have found it obvious to use an elongated/fiber shaped particle in view of the advantageous mechanical and production features the morphology offers over regular spherical particles as disclosed in Fruth et al.

With respect to the limitation “an average cross-sectional diameter ranging 10-250 microns”, Fruth et al. teaches that the diameter of the fibers should be between 0.01 to 0.5 mm. (par. [0050]). It would have been obvious to one of ordinary skill in the art to optimize the diameter or cross-section of the powder material based one the teachings of the prior art in order to benefit from the advantages of elongated morphology disclosed in Fruth et al. at par. [0015]-[0019].

Regarding claim 4, the inner and outermost layer would have different mechanical and processing abilities due to their different glass transition temperatures.
Regarding claim 12, the particle structure of Morita et al. is that of a core-shell.

Claims 1-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senff (U.S. App. Pub. No. 2010/0098880) in view of Fruth et al. (U.S. App. Pub. No. 2011/0143108).
Regarding claims 1-3, Senff teaches core/shell polyamide powders wherein the core and shell being the same polyamide but different molecular weight or two different polyamide materials. (Abstract). The powder therefore comprises two distinct components as claimed that are compositionally and structurally different.
With respect to the limitation “for three dimensional printing”, as mentioned above, it is the Examiner’s position that the powder material of Semff would be usable “for three dimensional printing” as claimed. In addition, the selective laser sintering process disclosed in Senff et al. discloses that the powders are useable in the formation of three-dimensional articles and prototypes by depositing layers of the polyamide material and sintering the material (par. [0003]), which would meet the limitation of three dimensional printing as claimed.

Senff et al. does not teach a ratio of the length and diameter of the powder in the range claimed.
Fruth et al. teaches a shaped body made from interconnected layer of fibers in a solid freeform fabrication or rapid prototyping process. (Abstract). Fruth teaches that the fibers have diameter to the average length of the fiber is between 0.1 to 1000. (par. [0018]). Fruth et al. teaches that by using particles having a fiber/elongated morphology as opposed to spherical morphology, the shaped body can be produced with precise dimensions in a cost-efficient manner and that the fibers being connected to one another improves the mechanical bonding between the fiber pieces. (par. [0015]-[0019]).
It would have been obvious to one of ordinary skill in the art to use a powder material have the morphology disclosed in Fruth et al. in the disclosure of Senff et al.
One of ordinary skill in the art would have found it obvious to use an elongated/fiber shaped particle in view of the advantageous mechanical and production features the morphology offers over regular spherical particles as disclosed in Fruth et al.

With respect to the newly amended limitation “an average cross-sectional diameter ranging 10-250 microns”, Fruth et al. teaches that the diameter of the fibers should be between 0.01 to 0.5 mm. (par. [0050]). It would have been obvious to one of ordinary skill in the art to optimize the diameter or cross-section of the powder material based one the teachings of the prior art in order to benefit from the advantages of elongated morphology disclosed in Fruth et al. at par. [0015]-[0019].

Regarding claim 4, the two polymer materials would have different mechanical and processing properties.
Regarding claims 5-10 and 16-18, the polyamide materials used are thermoplastic and are at least partially crystalline including nylon 6, 12, 10, 11, 4, 8 and combinations thereof. (Abstract).
Regarding claim 11, the powder may include additional filler materials. (par. [0064]).
Regarding claim 12, the powder has a core/shell structure. (Abstract).
Regarding claim 13, the use of different polyamide materials would result in a composition having different crystallization temperatures such that one peak crystallization temperature would be higher than the other. Furthermore, Senff teaches using polyamide having different crystallization temperatures. (Abstract).
Regarding claims 15 and 20, the powder of Senff is designed to be used in the manufacture of three-dimensional object by melting the powder material using a laser. (par. [0003]).
Regarding claim 19, the powder may include additional filler materials. (par. [0064]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 07/25/2022 regarding the rejections made of record in the office action mailed on 04/28/2022 have been carefully considered but are deemed unpersuasive.
Applicant argues that none of the cited prior art references teach the newly amended limitation “an additive manufacturing powder-based material for three dimensional printing”. The Examiner disagrees. The limitation “for three dimensional printing” does not impart structure to the claims and is a statement of intended use. Since the powder materials disclosed in the prior art would be capable of being used “for three dimensional printing”, the prior art references meet the newly amended limitation.
In addition, as discussed above, both Martinoni et al. and Senff teaches additive manufacturing process which one of ordinary skill in the art would understand as falling within the scope of the limitation “three dimensional printing”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/26/2022